DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/717,484 has been reviewed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 2,495,486) in view of Zwillinger (US 9,412,280)
Stevenson discloses a package comprising box 1 and base 3 having configurations as recited in instant claims, wherein detent features include cords 12 arranged to secure box 1 and base 3 relative to each other such that a volume of air between a base bottom panel of the base and a box bottom panel of the box is provided 
Zwillinger discloses unmanned aerial vehicle 324 used for package delivery.
In view of Zwillinger, it would have been obvious to one of ordinary skill in the art to alternatively use an unmanned aerial vehicle, similar to that of Zwillinger, for delivery the package of Stevenson to achieve expected advantages thereof, such as enhancing operational efficiencies. The structure of Stevenson, as modified, is considered to include features capable of performing operations recited in instant method claim 1, wherein an item is to be received in the package including box 1 that is configured to be received in base 3 with an air volume at the bottom portion of the package for absorbing an impact energy upon a delivery by allowing dropping the package to the ground at a delivery location from an unmanned aerial vehicle (similar to drone 324 of Zwillinger) used for transporting the package, wherein upon a ground impact, the impact energy is to be absorbed at least in part through a process of compressing the volume of air and expelling the air through vent holes 4 provided in the wall of base 3.  The operation of the structure of Stevenson, as modified, is considered to obviously include the method steps recited in instant method claim 1 because the structure of Stevenson, as modified, is configured with features for performing the operations recited in instant claim method claim 1. Further, as obvious matter of design choice through routine engineering, it would have been obvious to one of ordinary skill in the art to configure the structure of Stevenson, as modified, to transport large size items by using a proportionally large size package and a proportionally large unmanned aerial vehicle, wherein the height of the volume of air for absorbing impact energy would obviously be necessary more than 1 or 
Regarding instant claimed transient pressure increase of at least one psi as recited in instant claim 3, it is noted that the transient pressure increase of the volume of air in the package of Stevenson, as modified, is necessary be significant enough to provide adequate cushion. Therefore as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to set/design the package of Stevenson, as modified, to operate with a reasonable transient pressure increase of the volume of air to at least 1psi, which is obviously necessary to provide adequate cushion for dropping a package of a significant size and weight from a plane in flight. 
Regarding instant claim 6, as an obvious matter of design choice through routine engineering without requiring an act of invention, it would have been obvious to one of ordinary skill in the art to design the structure of Stevenson, as modified, with adequate cushioning capability for dropping from a desired height of at least 10ft and to perform a dropping of package from the desired dropping height to achieve expected operational efficiencies. Note further that in the first paragraph on column 1 of Stevenson, the package is designed to be thrown from an airplane in flight, wherein a conventional 
Regarding instant claim 10, consider the structure shown in Figs. 1-2 of Stevenson, which has a cylindrical shape.
Claims 7-8, 11-14 and 17-18. is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Grassano (US 4,681,303).
Grassano discloses a shock-absorbing device equipped with a volume of air for cushioning, wherein the associated air vent is adjustable by an adjustable air valve 44.
In view of Grassano, it would have been obvious to one of ordinary skill in the art to modify the structure of Stevenson to include at least an adjustable air valve, similar to that taught by Grassano, to perform the expected function and achieve the expected advantage thereof, such as facilitating a control of airflow out of the package to selectively control the shock absorbing resiliency necessary for cushioning an impact force expected from dropping a package of desired size and weight. The structure of Stevenson, as modified, is considered to include the combination of features required by instant claims 7-8, 11-14 and 17-18.
Claims 5, 9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parson (US 6,511,018), Fraebel (US 2,958,487) and Donnell (US 1,768,194) disclose air drop container assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617